Case 8:20-cv-02039-AEP Document 25 Filed 08/19/21 Page 1 of 2 PageID 589




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


  HECTOR L. REYES MELENDEZ,

                Plaintiff,

  v.                                                   Case No. 8:20-cv-2039-AEP

  KILOLO KIJAKAZI,
  Acting Commissioner of Social Security, 1

                Defendant.
                                              /

                                          ORDER

         This cause comes before the Court on Plaintiff’s Petition for Attorney’s Fees

  Pursuant to the Equal Access to Justice Act (Doc. 24). By the motion, Plaintiff

  seeks attorney’s fees in the amount of $3,247.80 pursuant to the Equal Access to

  Justice Act (“EAJA”), 28 U.S.C. § 2412(d). On May 20, 2021, this Court entered

  an Order granting the Commissioner’s motion for remand and reversing and

  remanding the case to the Commissioner for further administrative proceedings

  (Doc. 22). Thereafter, the Clerk entered judgment in favor of Plaintiff (Doc. 23).

  As the prevailing party, Plaintiff now requests an award of attorney’s fees. See 28

  U.S.C. § 2412(d)(1)(A); cf. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993)



  1
    Kilolo Kijakazi is now the Commissioner of Social Security. Pursuant to Rule 25(d) of
  the Federal Rules of Civil Procedure, Acting Commissioner Kilolo Kijakazi should be
  substituted for Commissioner Andrew M. Saul as the defendant in this matter. No further
  action needs to be taken to continue this matter by reason of the last sentence of section
  205(g) of the Social Security Act. 42 U.S.C. § 405(g).
Case 8:20-cv-02039-AEP Document 25 Filed 08/19/21 Page 2 of 2 PageID 590




  (concluding that a party who wins a sentence-four remand order under 42 U.S.C. §

  405(g) is a prevailing party).

          The Commissioner does not oppose the requested relief. After issuance of

  an order awarding EAJA fees, however, the United States Department of the

  Treasury will determine whether Plaintiff owes a debt to the government. If

  Plaintiff has no discernable federal debt, the government will accept Plaintiff’s

  assignment of EAJA fees and pay the fees directly to Plaintiff’s counsel. For the

  reasons set out in Plaintiff’s motion, therefore, it is hereby

          ORDERED:

          1.    Plaintiff’s Unopposed Amended Petition for EAJA Fees (Doc. 24) is

  GRANTED.

          2.    Plaintiff is awarded fees in the amount of $3,247.80. Unless the

  Department of Treasury determines that Plaintiff owes a federal debt, the

  government must pay the fees to Plaintiff’s counsel in accordance with Plaintiff’s

  assignment of fees (Doc. 24, Ex. A).

          DONE AND ORDERED in Tampa, Florida, on this 19th day of August,

  2021.




  cc:     Counsel of Record


                                             2
